DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Please note the amended title provided on the attached BIB data sheet.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Adjusting a reference voltage for a display when the display switches modes and/or driving frequencies is well-known in the art (e.g., see closest prior art Park et al. (US 2017/0148390, figs. 7-12, ¶ 64-82).  However, the limitations “a first gamma voltage generator circuit configured to generate a first gamma voltage based on the external input voltage; 10a second gamma voltage generator circuit configured to generate a second gamma voltage based on the target power voltage, the first gamma voltage, and the first power voltage; a first gap controller configured to generate the second gamma voltage based on the first power voltage, a reference target power voltage, and a 15reference gamma voltage during a period in which a display mode is switched to display frames of the plurality of pixels at a different driving frequency”, in combination with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626